           Case 3:21-cv-00283-MMD-CLB Document 16 Filed 08/19/21 Page 1 of 2




 1
     Maddox, Segerblom and Canepa, LLP
 2   Eva G. Segerblom, Esq. NV Bar 10749
     Ardea G. Canepa- Rotoli, Esq. NV Bar 12345
 3   10403 Double R Blvd
     Reno, Nevada 89521
 4   Telephone: 775-322-366
     Facsimile: 775-322-6338
 5   Attorneys for Plaintiffs

 6
                              UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
      SALVADOR A. ONAS, III & HEATHER R.               )
 9    ONEAL-ONAS; LATRICIA LORD; NICOLE                )   Case No.: 3:21-cv-00283-MMD-CLB
      PAPKE aka NICOLE VAN VALKENBURG,                 )
10    individually, as husband and wife,               )
                                                       )
11                  Plaintiffs,                        )   JOINT    S TA TEMENT
                                                       )   REGARDING CASE STATUS,
12                                                         DISCOVERY PLAN AND
             vs.                                       )
                                                       )   SCHEDULING ORDER
13
      LENNAR RENO, LLC dba LENNAR                      )   (DOC. 15)
14    HOMES; ROES 1-10; and DOES 1-10.                 )
                                                       )
15                  Defendants.                        )
                                                       )
16                                                     )
17          Plaintiffs, Salvador A. Onas, III and Heather R. Oneal-Onas, et al. and Defendant
18   Lennar Reno, LLC dba Lennar Homes (“Lennar”), hereby submit this joint statement
19   regarding the case. The parties are working towards a stipulation to arbitrate the claims at
20   issue in this case but are still working out details for a stipulated protocol agreement.
21          On July 6, 2021, the Court ordered the parties to file a Proposed Stipulated Discovery
22   Plan and Scheduling Order, in accordance with LR 26-1, on or before August 16, 2021.
23   However, if/when this matter proceeds to arbitration, such a discovery plan and scheduling
24   order will not be necessary. That is, the parties are still actively negotiating the procedures
25   to be utilized during any arbitration proceedings, including the potential for adding parties

26   to the arbitration process. Accordingly, the parties request that the Court continue the

27   current deadline for submitting a proposed discovery plan and scheduling to September 20,

28
           Case 3:21-cv-00283-MMD-CLB Document 16 Filed 08/19/21 Page 2 of 2




 1   2021. By that time, the parties anticipate that they will have finalized negotiations regarding

 2   arbitration and will be in a position to advise the Court on how they would like to proceed.

 3   Dated: August 16, 2021.
                                             Maddox, Segerblom and Canepa, LLP
 4
 5
 6                                           By: /s/ Eva G. Segerblom
                                             Eva G. Segerblom, Esq. NV Bar 10749
 7                                           Ardea G. Canepa-Rotoli, Esq. NV Bar 12345
                                             10403 Double R Blvd
 8                                           Reno, Nevada 89521
                                             Attorneys for Plaintiffs
 9
10   Dated: August 16, 2021.
                                             Payne & Fears LLP
11
12
                                          By: /s/ Matthew L. Durham
13                                           Gregory H. King, Esq. NV Bar 7777
                                             Matthew L. Durham, Esq. NV Bar 10342
14                                           6385 S. Rainbow Blvd, Suite 220
                                             Las Vegas, Nevada 89118
15                                          Attorneys for Defendant Lennar Reno, LLC
                                            dba Lennar Homes
16
17
18                                                 IT IS SO ORDERED.

19                                                 Dated: August 19, 2021.

20
21                                                 ______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
                                                   2
